DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Azami et al (PB-PUB US 2009/0301861) in view of Mao et al (PB-PUB US 2010/0320171) and Huonker (PG-PUB US 2015/0190886).
Regarding claim 1, Azami et al disclose a laser processing apparatus (ABSTRACT). The apparatus comprises
(1) a production chamber 1 having a gas inlet through a pipe 21 (i.e. a main chamber…, Figure 1, paragraph [0056]);
(2) an enclosure structure having a laser focus lens 5 for focusing laser beam L to the production chamber 1, wherein (i) the lens 5 is coupled to the production chamber 1, another gas inlet is provided to the lens 5 through a pipe 22, and (ii) the enclosure structure includes a first/outer portion at the lens 5 section having a constant cross-section and a second/inner portion toward the production chamber 1 having a smaller/reduced cross-section (i.e. a lens housing…a lens…, a light source for irradiating laser…, wherein the lens housing comprises a first region…, a second region…, Figure 1, paragraphs [0056] & [0077]); and 
(3) a transfer pipe 7 for discharging the product generated from the production chamber 1 to a collection chamber 8 (i.e. hood…, Figure 1, paragraphs [0053] & [0059]).
It should be noted that “a hood” does not recite any structural limitation and will be interpreted as “a structure having a(n) enclosure/housing/covering”. The transfer pipe along with the collection chamber 8 is a structure having a(n) enclosure/housing/covering, reading on “a hood”.
Azami teaches to supply gas through gas pipe 21 to the production chamber 1 and gas pipe 22 to the enclosure of the lens 5 (Figure 1, paragraph [0056]), but does not teach for using nozzles to supply gas or a third region . 
However, Mao et al disclose a laser processing system (ABSTRACT). Mao teaches that the laser processing apparatus comprises a chamber for producing products, a laser lens within a housing, and gas nozzle system for supplying gas, (Figures  5, 8, & 9, paragraphs [0059], [0090], & [0100]). 
The teaching of Mao shows that utilizing a gas nozzle system for supplying gas is an equivalent configuration for supplying gas in a laser processing system. Therefore, it would be obvious for one having ordinary skill in the art to utilize nozzles to supply gas to the production chamber and to the lens within the enclosure.
Mao also teaches that the tapered lens housing comprises a first region having a constant cross-section, a second region having a decreasing/reducing cross-section, and the central axis of a third region miss-aligned with the axis of the first/second region (Figures 1a-1d, 8 & 9, paragraphs [0040], [0045], & [0091]). Mao further indicates that such configuration has advantage of easier laser coupling and can reduce the risk of unwanted direct illumination (Figures 1, paragraph [0045]). Therefore, it would be obvious for one having ordinary skill in the art to utilize a lens housing having a first region with a constant cross-section, a second region with a decreasing cross-section, and the central axis of a third region miss-aligned with the axis of the first/second region as suggested by Mao in order to reduce the risk of unwanted direct illumination and to easily couple to the system within the device of Azami.
Azami teaches to supply gas through gas pipe 22 to the enclosure of the lens 5 (Figure 1, paragraph [0056]) while Mao teaches gas nozzle system for supplying gas (Figures 5, 8, & 9, paragraphs [0059], [0090], & [0100]), but Azami/Mao does not teach a plurality of nozzles for supplying flushing gas to the enclosure of the lens 5. 
However, Huonker discloses a laser processing head (ABSTRACT). Huonker teaches that the laser processing head comprises a housing 4 coupled to an open side of a housing 5 and at least one nozzles 16 provided on the housing 4 for supply air flow 17 (i.e. a plurality of second nozzles for supplying…, Figures 1-5, paragraphs [0015], [0022] & [0027], claims 11-12).  Huonker further indicates that supplying air flow from the nozzles 16 can prevent the processing optics 3 of the lens from being splashed by the material (paragraph [0027]). Therefore, it would be obvious for one having ordinary skill in the art to supply air flow from nozzle on the enclosure of the lens as suggested by Huonker in order to protect the optics of the lens within the device of Azami/Mao.
Since Huonker teaches to utilize at least one nozzle for supplying air flow, it is within ordinary skill in the art to utilize a plurality of nozzles on the enclosure of lens for supplying air flow to the device of Azami/Mao/Huonker.
It should be noted that the limitation “for nanoparticle production” is in preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
It should be noted that the limitations of “raw material gas”, “flushing gas”, and “nanoparticles” are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 3, Azami teaches the laser lens provided at the first/outer portion of the enclosure structure (Figure 1). 
Regarding claim 4, Azami teaches that the pipe 22 ends at the laser lens 5 at the first/upper portion of the enclosure structure (Figure 1).
Regarding claim 5, Azami teaches the first/upper portion and the second/inner portion of the enclosure structure are concentrically positioned (Figure 1).
Regarding claim 7, Azami teaches the gas is supplied to the chamber from the lower portion of the rod 3, having a vertical central axis (Figure 1, paragraph [0076]). Mao teaches that the laser is provide at a side of the chamber, having a horizontal central axis and the laser fiber is inclined downward toward the lower portion of the chamber (Figures 5, 8 & 9).
Regarding claim 8, Azami teaches that laser passed through the first/outer portion and the second/inner portion (Figure 1). Mao teaches that laser passes through lens and laser fiber coupler to the chamber (Figures 5, 8, & 9).
Regarding claim 9, Azami teaches carbon dioxide laser (paragraph [0055]). Mao teaches silane (paragraph [0052]). It should be noted that “the raw material gas comprises monosilane” is material worked upon the device, which does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 10, Huonker teaches the central axis of the housing 4 is orthogonal to the central axis of the nozzle 16 (Figures 1-5).
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
In response to the arguments that Mao does not provide motivation for having at least the central axis of a third region miss-aligned with the axis of the first/second region (pages 6-7 of REMARKS), it should be noted that Mao teaches a tapered lens housing comprises a first region having a constant cross-section, a second region having a decreasing/reducing cross-section, and the central axis of a third region miss-aligned with the axis of the first/second region (Figures 1a-1d, 8 & 9, paragraphs [0040], & [0091]). Mao further indicates that such configuration has advantage of easier laser coupling and can reduce the risk of unwanted direct illumination (Figures 1, paragraph [0045]). Therefore, it would be obvious for one having ordinary skill in the art to utilize a lens housing having a first region with a constant cross-section, a second region with a decreasing cross-section, and the central axis of a third region miss-aligned with the axis of the first/second region as suggested by Mao in order to reduce the risk of unwanted direct illumination and to easily couple to the system within the device of Azami. Thus, Moa teaches a lens housing having at least the central axis of a third region miss-aligned with the axis of the first/second region and Mao provides sufficient motivation for such modification. Therefore, the examiner has established a prima facie case of obviousness by combining the teaching of Azami/Mao/ Huonker.

Conclusion
Claims 1, 3-5, and 7-10 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795